Citation Nr: 0702076	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern


INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from November 1941 to October 1942, and from September 1945 
to February 1946.  The appellant is the veteran's surviving 
spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 1975 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2005, the appellant appointed the American Defenders 
of Bataan and Corregidor, Inc., National Veterans 
Organization of America, as her representative.  See July 
2005 Appointment of Veterans Service Organization as 
Claimant's Representative form (VA Form 21-22).  Upon review 
of the record, it does not appear that the representative was 
given an opportunity to submit argument or procedural 
documents in support of the appellant's claim.  When an 
appellant appeals to the Board, he or she "will be accorded 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person."  38 C.F.R. § 20.600 (2006).  When an appellant has 
appointed a representative, the RO must afford that 
representative the opportunity to execute a VA Form 646, 
prior to certification of the appeal to the Board "in all 
instances."  VA Adjudication Procedure Manual, M21-1, Part 
IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 (2006).  
In order to comply with due process of law, the appellant's 
representative must be provided the opportunity to review the 
record and offer written argument on the appellant's behalf.  

Accordingly, the case is REMANDED for the following action:

Forward the claims folder to the National 
Veterans Organization of America and 
afford the organization an opportunity to 
review the claims folder and submit a VA 
Form 646 on behalf of the appellant.  All 
efforts made should be documented and 
incorporated into the claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



